Case 6:21-cv-00670-ADA Document 17-2 Filed 08/16/21 Page 1 of 11




                         EXHIBIT 17
8/16/2021          Case
                Hudnell Law 6:21-cv-00670-ADA
                            Mail - RE: [Ext] Meet and ConferDocument       17-2District
                                                            on Motion in Western  Filed     08/16/21
                                                                                        of Texas Case Nos. Page     2 of6:21-cv-671,
                                                                                                           6:21-cv-670,   11         6:21-cv-672 (…



                                                                                               Lewis Hudnell <lewis@hudnelllaw.com>



  RE: [Ext] Meet and Confer on Motion in Western District of Texas Case Nos. 6:21-cv-
  670, 6:21-cv-671, 6:21-cv-672 (WDTX)
  1 message

  Ameet Modi <AModi@desmaraisllp.com>                                                    Wed, Jul 21, 2021 at 12:23 PM
  To: Lewis Hudnell <lewis@hudnelllaw.com>, Raymond Habbaz <RHabbaz@desmaraisllp.com>
  Cc: "Roger.Fulghum@BakerBotts.com" <Roger.Fulghum@bakerbotts.com>, "Cimino, Frank C., Jr."
  <fccimino@venable.com>, "Woodworth, Megan S." <mswoodworth@venable.com>, "Hector, Bill" <wahector@venable.com>,
  "Guske, Sarah" <sarah.guske@bakerbotts.com>, "Mayne, Morgan" <morgan.mayne@bakerbotts.com>,
  "Lauren.Dreyer@BakerBotts.com" <lauren.dreyer@bakerbotts.com>, Apple Voip-Pal Service <AppleVoip-
  PalService@desmaraisllp.com>, Nick Gikkas <nick@hudnelllaw.com>, Steve Ravel <steve.ravel@kellyhart.com>




    Lewis,



    I’m surprised by your response. As you know, Apple just granted—at VoIP-Pal’s request—a 38-day extension for VoIP-
    Pal to answer or otherwise respond to Apple’s complaint in NDCA, with the understanding that VoIP-Pal would
    likewise extend a similar professional courtesy to Apple if necessary. That correspondence is attached. I believe AT&T
    and Verizon agreed to similar requests from VoIP-Pal. It is now apparent that VoIP-Pal was preparing its TRO motion
    while requesting those extensions.



    Due to the lengthy extensions that Defendants have agreed to in NDCA, nothing is due from VoIP-Pal in those cases
    until at least August 30. Under the circumstances, is VoIP-Pal willing to provide the professional courtesy of any
    extension to Defendants’ TRO oppositions under the current schedule?



    Thanks,

    Ameet




    From: Lewis Hudnell <lewis@hudnelllaw.com>
    Sent: Wednesday, July 21, 2021 11:57 AM
    To: Raymond Habbaz <RHabbaz@desmaraisllp.com>
    Cc: Roger.Fulghum@BakerBotts.com; Ameet Modi <AModi@desmaraisllp.com>; Cimino, Frank C., Jr.
    <fccimino@venable.com>; Woodworth, Megan S. <mswoodworth@venable.com>; Hector, Bill
    <wahector@venable.com>; Guske, Sarah <sarah.guske@bakerbotts.com>; Mayne, Morgan
    <morgan.mayne@bakerbotts.com>; Lauren.Dreyer@BakerBotts.com; Apple Voip-Pal Service <AppleVoip-
    PalService@desmaraisllp.com>; Nick Gikkas <nick@hudnelllaw.com>; Steve Ravel
    <steve.ravel@kellyhart.com>
    Subject: Re: [Ext] Meet and Confer on Motion in Western District of Texas Case Nos. 6:21-cv-670, 6:21-cv-671, 6:21-
    cv-672 (WDTX)

https://mail.google.com/mail/u/0?ik=29690638f2&view=pt&search=all&permthid=thread-a%3Ar7377521288687927564%7Cmsg-f%3A170592351684…             1/10
8/16/2021            Case
                  Hudnell Law 6:21-cv-00670-ADA
                              Mail - RE: [Ext] Meet and ConferDocument       17-2District
                                                              on Motion in Western  Filed     08/16/21
                                                                                          of Texas Case Nos. Page     3 of6:21-cv-671,
                                                                                                             6:21-cv-670,   11         6:21-cv-672 (…



    **EXTERNAL EMAIL** This email originated from outside the company. Do not click on any link unless you recognize the
    sender and have confidence the content is safe.




    Raymond,



    In light of VoIP-Pal's request for a TRO, VoIP-Pal believes that the current briefing schedule needs to be maintained so
    that the Court can act expeditiously on the request and maintain the status quo while it decides the motion for an
    injunction. That said, VoIP-Pal is willing to agree to requested extension if the Defendants are willing to stipulate to a
    stay of the NDCAL cases pending the outcome of the motion. Please let us know if that is agreeable. Many thanks.




    Lewis E. Hudnell, III

    Hudnell Law Group PC

    t: 650.564.7720
    f: 347.772.3034
    m: 917.861.3494
    e: lewis@hudnelllaw.com

     www.hudnelllaw.com



    This e-mail message is intended for the sole use of the intended
    recipient(s) and may contain information that is confidential,
    privileged and/or attorneys' work product. Any review or distribution by
    any other person is prohibited. If you are not an intended recipient,
    please immediately contact the sender and delete all copies.



    On Tue, Jul 20, 2021 at 2:28 PM Raymond Habbaz <RHabbaz@desmaraisllp.com> wrote:



       Lewis,



       As we indicated on the phone yesterday, the Defendants will request an extension on our consolidated opposition
       motion to August 23. Please let us know if VoIP-Pal is unopposed that to that request.



       Regards,

       Raymond



       Raymond N. Habbaz | Associate




https://mail.google.com/mail/u/0?ik=29690638f2&view=pt&search=all&permthid=thread-a%3Ar7377521288687927564%7Cmsg-f%3A170592351684…               2/10
8/16/2021          Case
                Hudnell Law 6:21-cv-00670-ADA
                            Mail - RE: [Ext] Meet and ConferDocument       17-2District
                                                            on Motion in Western  Filed     08/16/21
                                                                                        of Texas Case Nos. Page     4 of6:21-cv-671,
                                                                                                           6:21-cv-670,   11         6:21-cv-672 (…

       Desmarais LLP

       230 Park Avenue

       New York, NY 10169

       T: (212) 351-3400 | F: (212) 351-3401

       D: (212) 808-2950 | E: rhabbaz@desmaraisllp.com



       From: Lewis Hudnell <lewis@hudnelllaw.com>
       Sent: Monday, July 19, 2021 4:03 PM
       To: Raymond Habbaz <RHabbaz@desmaraisllp.com>
       Cc: Roger.Fulghum@BakerBotts.com; Ameet Modi <AModi@desmaraisllp.com>; Cimino, Frank C., Jr.
       <fccimino@venable.com>; Woodworth, Megan S. <mswoodworth@venable.com>; Hector, Bill
       <wahector@venable.com>; Guske, Sarah <sarah.guske@bakerbotts.com>; Mayne, Morgan
       <morgan.mayne@bakerbotts.com>; Lauren.Dreyer@BakerBotts.com; Apple Voip-Pal Service <AppleVoip-
       PalService@desmaraisllp.com>; Nick Gikkas <nick@hudnelllaw.com>
       Subject: Re: [Ext] Meet and Confer on Motion in Western District of Texas Case Nos. 6:21-cv-670, 6:21-cv-671,
       6:21-cv-672 (WDTX)


       **EXTERNAL EMAIL** This email originated from outside the company. Do not click on any link unless you recognize the
       sender and have confidence the content is safe.




       Raymond,



       4:30p CT works. Please use the following dial in:



       Dial-in Number: +1 (605) 313-5105
       Access Code: 101156#



       Many thanks.




       Lewis E. Hudnell, III

       Hudnell Law Group PC

       t: 650.564.7720
       f: 347.772.3034
       m: 917.861.3494
       e: lewis@hudnelllaw.com

        www.hudnelllaw.com




https://mail.google.com/mail/u/0?ik=29690638f2&view=pt&search=all&permthid=thread-a%3Ar7377521288687927564%7Cmsg-f%3A170592351684…             3/10
8/16/2021            Case
                  Hudnell Law 6:21-cv-00670-ADA
                              Mail - RE: [Ext] Meet and ConferDocument       17-2District
                                                              on Motion in Western  Filed     08/16/21
                                                                                          of Texas Case Nos. Page     5 of6:21-cv-671,
                                                                                                             6:21-cv-670,   11         6:21-cv-672 (…
       This e-mail message is intended for the sole use of the intended
       recipient(s) and may contain information that is confidential,
       privileged and/or attorneys' work product. Any review or distribution by
       any other person is prohibited. If you are not an intended recipient,
       please immediately contact the sender and delete all copies.




                     Virus-free. www.avast.com




       On Mon, Jul 19, 2021 at 12:02 PM Raymond Habbaz <RHabbaz@desmaraisllp.com> wrote:



            Counsel,



            Please let us know if you are available to meet and confer regarding VoIP-Pal’s proposed motion today at 4:30
            pm CT. We expect VoIP-Pal will be prepared to discuss the bases for its motion, including why VoIP-Pal believes it
            is likely to succeed on the merits given the prior proceedings, why VoIP-Pal believes irreparable harm is likely
            absent a TRO or preliminary injunction, and what amount of security VoIP-Pal will post under Fed. R. Civ. P. 65(c).



            Regards,

            Raymond




            Raymond N. Habbaz | Associate



            Desmarais LLP

            230 Park Avenue

            New York, NY 10169

            T: (212) 351-3400 | F: (212) 351-3401

            D: (212) 808-2950 | E: rhabbaz@desmaraisllp.com



            From: Lewis Hudnell <lewis@hudnelllaw.com>
            Sent: Monday, July 19, 2021 10:29 AM
            To: Roger.Fulghum@BakerBotts.com; Ameet Modi <AModi@desmaraisllp.com>; Cimino, Frank C., Jr.
            <fccimino@venable.com>; Woodworth, Megan S. <mswoodworth@venable.com>; Hector, Bill
            <wahector@venable.com>; Guske, Sarah <sarah.guske@bakerbotts.com>; Mayne, Morgan
            <morgan.mayne@bakerbotts.com>; Lauren.Dreyer@BakerBotts.com; Apple Voip-Pal Service <AppleVoip-
            PalService@desmaraisllp.com>

https://mail.google.com/mail/u/0?ik=29690638f2&view=pt&search=all&permthid=thread-a%3Ar7377521288687927564%7Cmsg-f%3A170592351684…               4/10
8/16/2021            Case
                  Hudnell Law 6:21-cv-00670-ADA
                              Mail - RE: [Ext] Meet and ConferDocument       17-2District
                                                              on Motion in Western  Filed     08/16/21
                                                                                          of Texas Case Nos. Page     6 of6:21-cv-671,
                                                                                                             6:21-cv-670,   11         6:21-cv-672 (…

            Cc: Nick Gikkas <nick@hudnelllaw.com>
            Subject: [Ext] Meet and Confer on Motion in Western District of Texas Case Nos. 6:21-cv-670, 6:21-cv-671, 6:21-
            cv-672 (WDTX)


            **EXTERNAL EMAIL** This email originated from outside the company. Do not click on any link unless you recognize the
            sender and have confidence the content is safe.




            Dear Counsel,



            VoIP-Pal plans to file a consolidated motion in the above-identified WDTX cases today. The motion will ask the
            court to issue a temporary restraining order and preliminary injunction enjoining the defendants from pursuing their
            second-filed declaratory-judgment actions pending in the Northern District of California (Case Nos. 3:21-cv-5078,
            3:21-cv-5110, 3:21-cv-5275 (NDCAL)) under the first-to-file rule.



            Please let me know today if the defendants oppose the motion and if the defendants would like to discuss this
            matter. If we do not hear from the defendants by 5p CT, then VoIP-Pal will assume that the motion is opposed.



            Many thanks.




            Lewis E. Hudnell, III

            Hudnell Law Group PC

            t: 650.564.7720
            f: 347.772.3034
            m: 917.861.3494
            e: lewis@hudnelllaw.com

            www.hudnelllaw.com



            This e-mail message is intended for the sole use of the intended
            recipient(s) and may contain information that is confidential,
            privileged and/or attorneys' work product. Any review or distribution by
            any other person is prohibited. If you are not an intended recipient,
            please immediately contact the sender and delete all copies.




                        Virus-free. www.avast.com




            This email may contain confidential and privileged material for the use of the intended recipient. Any review, use, or
https://mail.google.com/mail/u/0?ik=29690638f2&view=pt&search=all&permthid=thread-a%3Ar7377521288687927564%7Cmsg-f%3A170592351684…               5/10
8/16/2021            Case
                  Hudnell Law 6:21-cv-00670-ADA
                              Mail - RE: [Ext] Meet and ConferDocument       17-2District
                                                              on Motion in Western  Filed     08/16/21
                                                                                          of Texas Case Nos. Page     7 of6:21-cv-671,
                                                                                                             6:21-cv-670,   11         6:21-cv-672 (…
            distribution by anyone other than the addressee is strictly prohibited. If you are not the intended recipient, please
            contact the sender by reply email and delete all copies of this message.



       This email may contain confidential and privileged material for the use of the intended recipient. Any review, use, or
       distribution by anyone other than the addressee is strictly prohibited. If you are not the intended recipient, please
       contact the sender by reply email and delete all copies of this message.



    This email may contain confidential and privileged material for the use of the intended recipient. Any review, use, or
    distribution by anyone other than the addressee is strictly prohibited. If you are not the intended recipient, please contact
    the sender by reply email and delete all copies of this message.


    ---------- Forwarded message ----------
    From: Lewis Hudnell <lewis@hudnelllaw.com>
    To: Ameet Modi <AModi@desmaraisllp.com>
    Cc: Apple Voip-Pal Service <AppleVoip-PalService@desmaraisllp.com>, Nick Gikkas <nick@hudnelllaw.com>
    Bcc:
    Date: Wed, 14 Jul 2021 18:17:24 +0000
    Subject: Re: [Ext] Re: Apple v. VoIP-Pal
     **EXTERNAL EMAIL** This email originated from outside the company. Do not click on any link unless you recognize the
     sender and have confidence the content is safe.



    Thanks Ameet. Will do.

    On Wed, Jul 14, 2021 at 10:51 AM Ameet Modi <AModi@desmaraisllp.com> wrote:



      Hi Lewis,



      This looks fine, although I believe the date should be updated.



      Thanks,

      Ameet



      From: Lewis Hudnell <lewis@hudnelllaw.com>
      Sent: Tuesday, July 13, 2021 4:06 PM
      To: Ameet Modi <AModi@desmaraisllp.com>
      Cc: Apple Voip-Pal Service <AppleVoip-PalService@desmaraisllp.com>; Nick Gikkas <nick@hudnelllaw.com>
      Subject: Re: [Ext] Re: Apple v. VoIP-Pal


      **EXTERNAL EMAIL** This email originated from outside the company. Do not click on any link unless you recognize the
      sender and have confidence the content is safe.




      Ameet,

https://mail.google.com/mail/u/0?ik=29690638f2&view=pt&search=all&permthid=thread-a%3Ar7377521288687927564%7Cmsg-f%3A170592351684…               6/10
8/16/2021               Case
                     Hudnell Law 6:21-cv-00670-ADA
                                 Mail - RE: [Ext] Meet and ConferDocument       17-2District
                                                                 on Motion in Western  Filed     08/16/21
                                                                                             of Texas Case Nos. Page     8 of6:21-cv-671,
                                                                                                                6:21-cv-670,   11         6:21-cv-672 (…



      VoIP-Pal is agreeable to making the parties' responsive pleadings due the same day. But by my calculation, that would
      require a 38-day extension for VoIP-Pal. Please let me know if the attached stipulation is ok to file. Many thanks.




      Lewis E. Hudnell, III

      Hudnell Law Group PC

      t: 650.564.7720
      f: 347.772.3034
      m: 917.861.3494
      e: lewis@hudnelllaw.com

       www.hudnelllaw.com



      This e-mail message is intended for the sole use of the intended
      recipient(s) and may contain information that is confidential,
      privileged and/or attorneys' work product. Any review or distribution by
      any other person is prohibited. If you are not an intended recipient,
      please immediately contact the sender and delete all copies.




                      Virus-free. www.avast.com




      On Tue, Jul 13, 2021 at 3:35 PM Ameet Modi <AModi@desmaraisllp.com> wrote:



            Lewis,



            The request for a 40-day extension is quite long given that VoIP-Pal is presumably already familiar with the
            subject matter raised in Apple’s complaint. Nonetheless, Apple is willing to agree to a 35-day extension for VoIP-
            Pal’s responsive pleading (making the parties’ responsive pleading deadlines in WDTX and in this Court on the
            same day), with the understanding and expectation that VoIP-Pal will be amenable to similar extension requests
            from Apple in the future.



            Can you please prepare the paperwork?



            Thanks,

            Ameet




https://mail.google.com/mail/u/0?ik=29690638f2&view=pt&search=all&permthid=thread-a%3Ar7377521288687927564%7Cmsg-f%3A170592351684…                  7/10
8/16/2021             Case
                   Hudnell Law 6:21-cv-00670-ADA
                               Mail - RE: [Ext] Meet and ConferDocument       17-2District
                                                               on Motion in Western  Filed     08/16/21
                                                                                           of Texas Case Nos. Page     9 of6:21-cv-671,
                                                                                                              6:21-cv-670,   11         6:21-cv-672 (…

            From: Lewis Hudnell <lewis@hudnelllaw.com>
            Sent: Friday, July 9, 2021 9:40 AM
            To: Ameet Modi <AModi@desmaraisllp.com>
            Cc: Apple Voip-Pal Service <AppleVoip-PalService@desmaraisllp.com>; Nick Gikkas
            <nick@hudnelllaw.com>
            Subject: [Ext] Re: Apple v. VoIP-Pal


            **EXTERNAL EMAIL** This email originated from outside the company. Do not click on any link unless you recognize the
            sender and have confidence the content is safe.




            Ameet,



            We saw that Apple filed the waiver in WDTX and served its complaint in NDCAL. Please let me know if Apple will
            stipulate to a 40 day extension of time for VoIP-Pal to answer or otherwise respond to the NDCAL Complaint. Many
            thanks.




            Lewis E. Hudnell, III

            Hudnell Law Group PC

            t: 650.564.7720
            f: 347.772.3034
            m: 917.861.3494
            e: lewis@hudnelllaw.com

            www.hudnelllaw.com



            This e-mail message is intended for the sole use of the intended
            recipient(s) and may contain information that is confidential,
            privileged and/or attorneys' work product. Any review or distribution by
            any other person is prohibited. If you are not an intended recipient,
            please immediately contact the sender and delete all copies.



            On Tue, Jul 6, 2021 at 12:49 PM Lewis Hudnell <lewis@hudnelllaw.com> wrote:

              Ameet,



              VoIP-Pal opposes the proposed Motion. Separately, please let me know when we will receive the executed
              waiver for the 2021 WDTX case and the overdue interrogatory verification for the 2020 NDCAL case. Many
              thanks.




              Lewis E. Hudnell, III

              Hudnell Law Group PC
https://mail.google.com/mail/u/0?ik=29690638f2&view=pt&search=all&permthid=thread-a%3Ar7377521288687927564%7Cmsg-f%3A170592351684…                8/10
8/16/2021           Case
                  Hudnell Law6:21-cv-00670-ADA
                              Mail - RE: [Ext] Meet and ConferDocument       17-2 District
                                                               on Motion in Western Filed      08/16/21
                                                                                           of Texas Case Nos.Page    10 of
                                                                                                             6:21-cv-670,    11
                                                                                                                          6:21-cv-671, 6:21-cv-672 (…

              t: 650.564.7720
              f: 347.772.3034
              m: 917.861.3494
              e: lewis@hudnelllaw.com

               www.hudnelllaw.com



              This e-mail message is intended for the sole use of the intended
              recipient(s) and may contain information that is confidential,
              privileged and/or attorneys' work product. Any review or distribution by
              any other person is prohibited. If you are not an intended recipient,
              please immediately contact the sender and delete all copies.



              On Mon, Jul 5, 2021 at 2:43 PM Ameet Modi <AModi@desmaraisllp.com> wrote:



                 Lewis,



                 As you may know, last week Apple filed and served on VoIP-Pal’s registered agent a declaratory judgment
                 complaint concerning U.S. Patent Nos. 8,630,234 and 10,880,721. The case is captioned No. 21-cv-05110.
                 Attached is a courtesy copy of the complaint and certain initial orders entered by Judge van Keulen, to whom
                 the case was originally assigned. Judge van Keulen has since recused herself, and the case is awaiting
                 reassignment.



                 Please let me know whether VoIP-Pal will oppose an Administrative Motion to Consider Whether Cases Should
                 Be Related, which would deem this case related to one or more of the prior/current cases between Apple and
                 VoIP-Pal assigned to Judge Koh. As you know, Judge Koh has granted those motions in the past.



                 Regards,

                 Ameet



                 Ameet A. Modi

                 Desmarais LLP

                 101 California St.

                 San Francisco, CA 94111

                 (415) 573-1905

                 amodi@desmaraisllp.com




                 This email may contain confidential and privileged material for the use of the intended recipient. Any review,
                 use, or distribution by anyone other than the addressee is strictly prohibited. If you are not the intended
                 recipient, please contact the sender by reply email and delete all copies of this message.



            This email may contain confidential and privileged material for the use of the intended recipient. Any review, use, or
https://mail.google.com/mail/u/0?ik=29690638f2&view=pt&search=all&permthid=thread-a%3Ar7377521288687927564%7Cmsg-f%3A170592351684…               9/10
8/16/2021            Case
                   Hudnell Law6:21-cv-00670-ADA
                               Mail - RE: [Ext] Meet and ConferDocument       17-2 District
                                                                on Motion in Western Filed      08/16/21
                                                                                            of Texas Case Nos.Page    11 of
                                                                                                              6:21-cv-670,    11
                                                                                                                           6:21-cv-671, 6:21-cv-672 (…

            distribution by anyone other than the addressee is strictly prohibited. If you are not the intended recipient, please
            contact the sender by reply email and delete all copies of this message.



      This email may contain confidential and privileged material for the use of the intended recipient. Any review, use, or
      distribution by anyone other than the addressee is strictly prohibited. If you are not the intended recipient, please
      contact the sender by reply email and delete all copies of this message.


            Re: [Ext] Re: Apple v. VoIP-Pal.eml
            43K




https://mail.google.com/mail/u/0?ik=29690638f2&view=pt&search=all&permthid=thread-a%3Ar7377521288687927564%7Cmsg-f%3A17059235168…                10/10
